Stevens, Y. C.
The only question raised by the demurrer is whether a vendor may bring a suit for specific performance against vendee to recover purchase-money. This question was answered in the affirmative by Chancellor Green, in Hopper v. Hopper, 1 C. E. Gr. 147. The decision in Miller v. Cameron, 18 Stew. Eq. 96, is to the same effect, and the rule seems thoroughly settled. Brown v. Hoff, 5 Paige 240; Sugd. Vend. & P. *244 ch. 5 § 4; Pom. Eq. Jur. §§ 1402, 1405, 1407; Story Eq. Jur. §§ 723, 790, 796. In Fry Spec. Perf. *10 § 23, the grounds upon which the court proceeds are fully stated.
I think the demurrer should be overruled.-